United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3055
                                   ___________

Richard N. Hendricks,                   *
                                        *
            Appellant,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
Keith G. Rasmussen, M. D.,              * [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                         Submitted: January 15, 2002
                             Filed: January 28, 2002
                                  ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       In his 42 U.S.C. § 1983 action, Richard Hendricks claimed that Keith
Rasmussen (a psychiatrist at the Mayo Clinic in Rochester) violated his civil rights
by wrongfully ordering his involuntary commitment for mental illness. The district
court1 granted Rasmussen’s motion for summary judgment, holding that Rasmussen
was not a state actor under section 1983. Hendricks appeals, arguing that Rasmussen
became a state actor when he invoked a state involuntary-commitment statute.


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
       We agree with the district court that Rasmussen was not a state actor. See
Youngblood v. Hy-Vee Food Stores, Inc., 266 F.3d 851, 855 (8th Cir. 2001) (private
party’s mere invocation of state legal procedures does not constitute state action;
finding no state action where merchant detained suspected shoplifter in reliance on
state statute allowing reasonable detentions for reasonable amount of time); Ellison
v. Garbarino, 48 F.3d 192, 195-96 (6th Cir. 1995) (finding no state action when
private physician admitted patient pursuant to state involuntary-commitment statute).
Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-